WALKER, P. J.
The affidavit charged that the defendant “unlaAvfully, Avantonly, or maliciously killed, disabled, disfigured, or maimed a coav, the property of Jack Spradling, against the peace,” etc. It folloAved the Code form for an indictment for Avanton and malicious injury to animals (Code, §§ 6230, 7161, form 71), except that the Avord “maimed” is substituted for the Avord “injured” Avhere the latter is used in the Code form. Where another Avord is .substituted for the one used in the statute, or in the form of indictment under it, and the substituted word is equivalent in meaning to that employed in the statute, or in the Code form of indictment, or is of more extensive signification, and includes it, the indictment or affida.Adt sufficiently charges the statutory offense.—Sparrenberger v. State, 53 Ala. 81, 25 Am. Rep. 643; Ben v. State, 22 Ala. 9, 58 Am. Dec. 234; Code, § 7136. As the Avord “maim” implies a deprivation of a necessary part, a crippling, disabling, or permanent injury, it is more than the equivalent in meaning of the word “injure.” — 5 Words and Phrases, 4275. Under the rule above stated, a charge of the statutory offense was included in that made in the affidavit. The conclusion follows that the demurrer to the affidavit was properly overruled.
Affirmed.